Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose valve having a spool with spiraled slots having a de-stroked position, in which the spool permits fluid flow through the valve assembly without application of fluid pressure to the spool in combination with other limitations of claims 1 or 11 or 16.
Related prior art Stehlin (3062496) discloses a valve with spiral slots but fails to disclose de-stroked position with pressure independent flow.
Related prior art Cler et al (20160178069) discloses valve with de-stroked position (Fig 3 position) but fails to disclose spiral slots in the spool.
Related prior art Barbe (4541613) discloses spiral shaped valve head but fails to disclose de-stroked position with pressure independent flow.
Related prior art Hauser (8359853) discloses hydraulic fluid system for transmission with filter and valve (Fig 22)  but fails to disclose valve spool with spiral slots.
Related prior art Chikugo (20170296947) discloses filter and valve for hydraulic fluid system but fails to disclose valve spool with spiral slots.
Related prior art Phanco (7296594) discloses hydraulic fluid system for transmission with filter and valve but fails to disclose valve spool with spiral slots.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atif Chaudry at phone number 571-270-3768.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, or Craig Schneider can be reached at 571-272-3607, or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ATIF H CHAUDRY/Primary Examiner, Art Unit 3753